DETAILED ACTION
Applicant’s amendments and remarks, filed March 15, 2021, are fully acknowledged by the Examiner. Currently, claims 43-62 are pending with claims 1-42 cancelled, and claims 43, 55 and 59 amended. The following is a complete response to the March 15, 2021 communication.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 55-58 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
Regarding claim 55, the claim has been amended to recite the limitation that “a longitudinal length of each electrode of the pair of bipolar electrodes is at least as great as a longitudinal spacing between the electrodes of the pair of bipolar electrodes”. Upon review of the instant disclosure, the Examiner has failed to find neither explicit nor implicit support for such a requirement. The published Specification makes note in [0023] that two ring electrodes are “spaced 8 mm apart”. [0034] provides that “at least two RF electrodes are spaced no less than about 1 mm and no more than about 15 mm apart … about 2 mm and no more than about 12 mm apart … about 3 mm and about 10 mm apart … are spaced about 8 mm apart.” [0059] and [0080] reiterate the spacing of 8 mm for the electrodes. The published Specification also contemplates in [0023] for “the approximate length of the RF ablation zone” to be about 25 mm, and [0059] contemplates that a “heating zone length is 25 mm +/- 3 mm”. Similarly, [0080] provides for “coagulative necrosis over a 2.5 cm length”. 
It is, in view of at least the review of the disclosure above, that the Examiner believes that the instant disclosure fails to support the requirement of the longitudinal length of each electrode being “at least a great as a longitudinal spacing between the electrodes of the pair of bipolar electrodes”. At no time has the Examiner located disclosure that discusses the length measurements contemplated for each of the electrodes of the bipolar pair of electrodes. The disclosure does set forth multiple ranges for the intra-electrode spacing, but fails to relate one or more measurements for the longitudinal length of the electrodes in relation to one or more of the intra-electrode spacings. Further, while [0023] sets forth the intra-electrode spacing of 8 mm and the “approximate length of the RF ablation zone” to be about 25 mm as shown a “C” in figure 1, 
As such, it is for at least the reasoning set forth above that the Examiner believes that the subject matter of claim 55 was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 56-58 are rejected due to their dependency on claim 55. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the 
Claims 55-57 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gustus et al. (US Pat. No. 8,401,667 B2) further in view of Stone et al. (US Pat. Pub. 2008/0188912 A1).
Regarding claim 55, Gustus provides for a method for treating a duct of a patient comprising: positioning a catheter adjacent to, through or alongside an obstruction within the duct (placement of 12 within a duct as in col. 10), the catheter comprising a proximal end; a distal end, wherein the distal end includes a distal tip portion (see the figures including figures 8A-C with the proximal and distal ends as well as the distal tip of 12/20), a pair of bipolar electrodes arranged longitudinally about the distal tip portion (34 are bipolar electrodes as in col. 10), wherein each electrode has a longitudinal length, and each electrode has a longitudinal spacing between the electrodes of the pair of bipolar electrodes, and activating the bipolar electrodes for a time and at a power sufficient to reduce the extent of the obstruction (via the activating the electrodes 34 as in col. 10 to open the duct and remove the obstruction).
While Gustus provides for each of the electrodes to inherently possess a longitudinal length and to have a longitudinal spacing between the electrodes of the pair of bipolar electrodes, Gustus fails to specifically teach that the longitudinal length of each electrode is at least as great as the longitudinal spacing between the electrodes.

Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to select a longitudinal length for each electrode of the bipolar pair of electrodes of Gustus to be equal to or greater than the longitudinal spacing between the electrodes in view of the teaching in Stone. Stone readily provides that the selection of size values for electrodes of a bipolar pair is known in the art, and the Examiner is of the position that it would have been obvious to one having ordinary skill in the art at the time the invention was made to select the claimed size relationships, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Stone additionally provides that it is known to one of ordinary skill to select such values to provide for desired power parameters including impedance and power. Further, the Examiner has failed to find any criticality or unexpected results in the instant disclosure with respect to these claimed size relationships between the length and spacing to render the modification proffer above as non-obvious. 
Regarding claim 56, Gustus provides for directly visualizing the obstruction (see col. 10; 10-19 providing for the imaging of the target site).
20 in conjunction with the activating of 34).
Claims 43, 44, 46-49, 51 and 53 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gustus et al. (US Pat. No. 8,401,667 B2) further in view of Stone et al. (US Pat. Pub. 2008/0188912 A1) and Rittman, III et al. (US Pat. No. 8,066,702 B2).
Regarding claim 43, Gustus discloses a method for treating a duct of a patient, comprising directly visualizing an obstruction within the duct (see col. 10; 10-19 providing for the imaging of the target site), positioning a guidewire within the duct adjacent to, through or alongside the obstruction (positioning of guidewire 56 as in col. 10), positioning a catheter within the duct adjacent to, through or alongside the obstruction (see co. 10; 20-26 discussing the placement of the catheter “adjacent to atherosclerotic material”), the catheter comprising: a proximal end; a distal end (12), wherein the distal end includes a distal tip portion (via the distal tip of 12 as in at least the figures), and a pair of bipolar electrodes arranged longitudinally about the distal tip portion (electrodes 34 as in col. 6; 28-40 and col. 7;26-43), and activating the bipolar electrodes for a time and at a power sufficient to reduce the extent of the obstruction (see at least col. 10; 37-50 with the heating and dilation functioning to reduce the extent of the material 48).
While Gustus provides for the application of bipolar energy to form an ablation volume, Gustus fails to specifically provide that the activation is for a time and power that is sufficient to form a substantially cylindrical ablation volume along the pair of bipolar electrode as is presently claimed. The Examiner notes, however, that Gustus incorporates by reference the disclosure of US Application No. 11/975,383 to Stone. In the associated publication, Stone contemplates a plurality of alternative arrangements for the bipolar electrodes of the device 
Rittman discloses, however, that the use of longitudinally spaced bipolar electrodes along a device with the delivery of energy therealong forming a substantially cylindrical lesion (see [0142] and figure 61 showing the generation of the lesions at L4 and L5). 
Therefore, it is the Examiner’s position that it would have first been obvious to one of ordinary skill in the art to utilize an alternative expandable arrangement with circumferentially disposed bipolar electrodes as in Stone in place of the arrangement of Gustus. Gustus readily discloses that Stone provides for known alternative ways to heat a duct within a body that would work equally as well as the arrangement in Gustus and with a reasonable expectation of success. Further, while Stone only implies for the creation of a substantially cylindrical lesion via the arrangement in figures 12B and 13, Rittman readily teaches that the application of bipolar energy between longitudinally spaced circumferential electrodes on a device functions to create a substantially cylindrical lesion between the electrode when energy is applied in an amount and time sufficient to treat a duct. 
Regarding claim 44, while Gustus provides that activating the bipolar electrodes step further comprises reestablishing patency of the duct via the opening of the duct and removal of the blockage of material at 48, Gustus fails to specifically recite that this new patency is “normal” patency. However, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of the invention to provide normal patency of the duct after treatment. Gustus clearly contemplates the reestablishing of patency within the duct via the treatment in col. 10 with the establishing of what is considered as “normal” patency of the duct 
Regarding claim 46, Gustus, in view of the combination in the rejection of claim 43 above, provides that the positioning of a guidewire step positions the guidewire through the obstruction (via the passing of 54 through a concentric narrowing of material 48).
Regarding claim 47, Gustus provides for translating the catheter to a second position along the obstruction after the activating step and re-activating the bipolar electrodes at the second position (in view of col. 10; 46-50). Gustus fails to specifically recite that such is a proximal translation as required by the claim. However, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of the invention to provide proximal translation when repositioning the device for subsequent treatment as in col. 10 of Gustus. Gustus clearly contemplates the repositioning of the device during treatment for subsequent treatment and reactivation of the electrodes. As such, the Examiner is of the position that the selection of a proximal translation would have been an obvious consideration to one of ordinary skill in the art to try when treating per the methodology of Gustus with such having a reasonable expectation of success so as to treat multiple areas within the body as taught by Gustus..
	Regarding claim 48, Gustus, in view of the combination in the rejection of claim 43 above, further provides for at least partially dilating the duct with an expanding member along the obstruction (via the balloon 20 as in col. 10; 10-50).
20 is accomplished via “radiopaque markers” with such imaging during movement of the catheter to subsequent positions representing one of a known number of manners of accomplishing the repositioning with a reasonable expectation of success to ensure proper placement and energy delivery.
	Regarding claim 51, in view of the combination in the rejection of claim 43 above, the combined arrangement would provide that a distal electrode of the pair of bipolar electrodes is positioned a distance from the distal tip portion of the catheter (see figures 8A-8C of Gustus having a distal one of the electrodes 34 spaced from a distal tip of 12/20; see also figures 12B and 13 of Stone providing for the spacing of the distal electrode away from the distal tip).
	Regarding claim 53, Gustus, in view of the combination with Stone above, further provides for inserting a balloon within the duct prior to or after the activating step and expanding the balloon sufficiently to at least partially dilate the duct at the obstruction (see col. 10; 10-50 provide for the expansion of 20 in conjunction with the activating of 34).
Claim 45 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gustus et al. (US Pat. No. 8,401,667 B2) further in view of Stone et al. (US Pat. Pub. 2008/0188912 A1)  as applied to claim 43 above, and further in view of Eggers et al. (US Pat. No. 4,998,933).
Regarding claim 45, while Gustus provides for the placing of the guidewire/catheter through an obstruction, Gustus fails to provide that the obstruction is a complete blockage of the duct. Eggers discloses a similar device as that of Gustus that includes a guidewire and a catheter, the catheter including a plurality of electrodes on an expandable device. Stone and Rittman fail to cure this deficiency. Eggers further comprises the targeting of a complete blockage of a vessel (See col. 5; 29-37 as well as figures 1/ and 2). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a guidewire as in Eggers as well as the targeting of a completely occluded of a duct to provide a known alternative manner of treatment. Eggers readily contemplates the targeting of a partially occluded duct (see figure 4) with a similar device as well as a completely occluded duct (See figures 1 and 2) with either arrangement working equally well in combination with an expandable pair of bipolar electrodes to achieve opening of the duct via energy application and heating of the blockage.
Claim 50 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gustus et al. (US Pat. No. 8,401,667 B2) further in view of Stone et al. (US Pat. Pub. 2008/0188912 A1) and Rittman, III et al. (US Pat. No. 8,066,702 B2) as applied to claim 43 above, and further in view of Eggers et al. (US pat. No. 5,419,767) hereinafter “Eggers 2”.
Regarding claim 50, Gustus contemplates the use of energy duration of 35 second and 70 seconds, and further provides other values, but fails to specifically provide for a time of about 90 seconds. Similarly, Gustus provides for differing levels of power to be applied but fails to specifically recite that the power is about 10 watts. Stone and Rittman fail to cure this deficiency. In re Boesch,  617 F. 2d 272, 205 USPQ 215 (CCPA 1980). Both Gustus and Eggers 2 readily establishes the selection of a desired level of both power and time to provide for exemplary heating in a duct to clear and obstruction. The selection of the claimed values would represent nothing more than routine optimization of bipolar energy at the tissue site to achieve the return to normal patency of the duct. Gustus itself contemplates an open-ended time range that nears the claimed “about 90 seconds” value (75 seconds, etc.). Further, Gustus acknowledges values slightly below the claimed power value, and Eggers 2 establishes that values substantially surrounding the claimed “about 10 watts”. As such, the Examiner believes that the selection of these values would be routine to one of skill in the art and would represent obvious values that would have a reasonable expectation of success to achieve the desired opening of an obstructed duct.
Claim 52 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gustus et al. (US Pat. No. 8,401,667 B2) further in view of Stone et al. (US Pat. Pub. 2008/0188912 A1)  as applied to claim 51 above, and further in view of KenKnight (US Pat. No. 6,317,615 B1). 
Regarding claim 52, while Gustus provides for the inclusion of bipolar electrodes, and with the distal bipolar electrode to have an inherent spacing from the distal end of the device, Gustus fails to disclose that the distance is about 5 millimeters. Stone, while contemplating a variant of spacing of its electrodes, fails to cure this deficiency. KenKnight discloses a similar device as that of Gustus and specifically provides for the spacing of a distal electrode from a distal end of 2 to 20 millimeters (See col. 10; 3-6). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a spacing of about 5 millimeters as taught by KenKnight as the spacing of the distal electrode from the distal end in Gustus. KenKnight readily provides that such a spacing is known in the art for expandable bipolar electrode devices for the delivery of energy to tissue in a duct with such a spacing having a reasonable expectation of success to provide the energy delivery and treatment required in Gustus.
Claim 54 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gustus et al. (US Pat. No. 8,401,667 B2) further in view of Stone et al. (US Pat. Pub. 2008/0188912 A1) and Rittman, III et al. (US Pat. No. 8,066,702 B2) as applied to claim 43 above, and further in view of Manevitz et al. (US Pat. No. 5,254,121).
Regarding claim 54, Gustus, while providing a number of locations for treatment within the body, fails to specifically contemplate that the duct is selected from the group consisting of a biliary duct, a pancreatic duct, and a urinary duct. Manevitz contemplates the removal of obstructions within ducts of the patient similar to that of Gustus and further includes the use of such within the biliary tree. Therefore, it is the Examiner’s position that it would have been .
Claim 58 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gustus et al. (US Pat. No. 8,401,667 B2) further in view of Stone et al. (US Pat. Pub. 2008/0188912 A1) as applied to claim 55 above, and further in view of Manevitz et al. (US Pat. No. 5,254,121).
Regarding claim 58, Gustus, while providing a number of locations for treatment within the body, fails to specifically contemplate that the duct is selected from the group consisting of a biliary duct, a pancreatic duct, and a urinary duct. Manevitz contemplates the removal of obstructions within ducts of the patient similar to that of Gustus and further includes the use of such within the biliary tree. Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the device of Gustus to treat within the biliary tree in view of the teaching of Manevitz. Gustus contemplates a multitude of locations for treatment within the body with the biliary tree of Manevitz representing another, obvious location within the body for treatment that one of ordinary skill would readily appreciate would have a reasonable expectation of success when being treated by the device of Gustus.
Claims 59 and 61 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thapliyal et al. (US Pat. No. 6,582,423 B1) in view of Manevitz et al. (US Pat. No. 5,254,121).
16 as in figures 2A-C) comprising positioning a catheter (6) within at least a portion of a duct and adjacent to, through or alongside the obstruction (see figures 2A-C providing for the placement of the catheter through a duct and through the obstruction at 14), the catheter comprising a proximal end and a distal end (see the figures with the proximal and distal end of 6), wherein the distal end includes a distal tip portion (as in the figures with the region at 8), a pair of bipolar electrodes arranged longitudinally about the distal tip portion (32 are active electrodes with 28 being a return), and activating the bipolar electrodes for a time and at a power sufficient to reduce the extent of the obstruction (see col. 20; 53-64). While Thapliyal contemplates the treatment within a duct (see col. 3; 12-28 providing for the treatment in “virtually any hollow body”), Thapliyal fails to specifically contemplate that such is within a biliary duct. 
Manevitz contemplates the removal of obstructions within ducts of the patient similar to that of Thapliyal and further includes the use of such within the biliary tree. Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the device of Gustus to treat within the biliary tree in view of the teaching of Manevitz. Gustus contemplates a multitude of locations for treatment within the body with the biliary tree of Manevitz representing another, obvious location within the body for treatment that one of ordinary skill would readily appreciate would have a reasonable expectation of success when being treated by the device of Gustus.
	Regarding claim 61, Thapliyal further provides for cannulating the portion of the stent (via the insertion of the catheter therethrough).
Claim 60 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thapliyal et al. (US Pat. No. 6,582,423 B1) in view of Manevitz et al. (US Pat. No. 5,254,121) as applied to claim 59 above, and further in view of Gustus et al. (US Pat. No. 8,401,667 B2).
Regarding claim 60, neither Thapliyal nor Manevitz provide for directly visualizing the obstruction. Gustus provides for a similar methodology as that of Gustus and specifically provides for directly visualizing the obstruction (see col. 10; 10-19 providing for the imaging of the target site). Therefore, it is the Examiner’s positon that it would have been obvious to one of ordinary skill in the art at the time of filing to utilize imaging as in that of Gustus in combination with the methodology of Thapliyal to visualize and confirm the location of the obstruction prior to treatment. Additionally, the direct visualization will allow for the practitioner to verify the location of the device before, during and after treatment.
Allowable Subject Matter
Claim 62 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The Examiner notes that while the combination of Thapliyal and Manevitz was relied upon by the Examiner to teach the limitations of claim 59, Thapliyal specifically contemplates for a total treatment time of 10-45 seconds. As such, the Examiner has failed to find it obvious to modify Thapliyal to have a time of energy application of 90 seconds as claimed. 
Response to Arguments
Applicant’s arguments, see pages 7-8 of the Remarks filed March 15, 2021, with respect to the prior rejections of independent claims 43, 55 and 59 have been fully considered by the Examiner.

Applicant argues with respect to the rejection of independent claim 55 on page 7 of the Remarks. This argument has been considered and is persuasive. Gustus fails to provide for each and every limitation in amended claim 55 including the claimed longitudinal length of the electrodes, and the relationship of such to the longitudinal spacing between the electrodes. Therefore, the rejection has been withdrawn.
Applicant further argues with respect to the rejection of claim 59 under 35 U.S.C. 103 as unpatentable over the combination of Gustus in view of Janssen on pages 7-8 of the Remarks. Therein, Applicant contends that the prior combination fails to provide for each and every limitation set forth in the claim. This is persuasive in that the prior combination fails to provide for the positioning to be specifically within the biliary duct. Therefore, the rejection has been withdrawn. 
Upon further consideration, the following new grounds of rejection have been set forth in the action above:
Claims 55-57 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gustus et al. (US Pat. No. 8,401,667 B2) further in view of Stone et al. (US Pat. Pub. 2008/0188912 A1).
Claims 43, 44, 46-49, 51 and 53 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gustus et al. (US Pat. No. 8,401,667 B2) further in view of Stone et al. (US Pat. Pub. 2008/0188912 A1) and Rittman, III et al. (US Pat. No. 8,066,702 B2).
Claim 45 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gustus et al. (US Pat. No. 8,401,667 B2) further in view of Stone et al. (US Pat. Pub. 2008/0188912 A1) and Rittman, III et al. (US Pat. No. 8,066,702 B2) as applied to claim 43 above, and further in view of Eggers et al. (US Pat. No. 4,998,933).
Claim 50 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gustus et al. (US Pat. No. 8,401,667 B2) further in view of Stone et al. (US Pat. Pub. 2008/0188912 A1) and Rittman, III et al. (US Pat. No. 8,066,702 B2) as applied to claim 43 above, and further in view of Eggers et al. (US pat. No. 5,419,767) hereinafter “Eggers 2”.
Claim 52 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gustus et al. (US Pat. No. 8,401,667 B2) further in view of Stone et al. (US Pat. Pub. 2008/0188912 A1) and Rittman, III et al. (US Pat. No. 8,066,702 B2) as applied to claim 51 above, and further in view of KenKnight (US Pat. No. 6,317,615 B1). 
Claim 54 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gustus et al. (US Pat. No. 8,401,667 B2) further in view of Stone et al. (US Pat. Pub. 2008/0188912 A1) and Rittman, III et al. (US Pat. No. 8,066,702 B2) as applied to claim 43 above, and further in view of Manevitz et al. (US Pat. No. 5,254,121).
Claim 58 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gustus et al. (US Pat. No. 8,401,667 B2) further in view of Stone et al. (US Pat. Pub.  as applied to claim 55 above, and further in view of Manevitz et al. (US Pat. No. 5,254,121).
Claims 59 and 61 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thapliyal et al. (US Pat. No. 6,582,423 B1) in view of Manevitz et al. (US Pat. No. 5,254,121).
Claim 60 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thapliyal et al. (US Pat. No. 6,582,423 B1) in view of Manevitz et al. (US Pat. No. 5,254,121) as applied to claim 59 above, and further in view of Gustus et al. (US Pat. No. 8,401,667 B2).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534.  The examiner can normally be reached on Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794